DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2020-0073001filed on 06/16/2020. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 19 is directed to a form of energy or a signal, which is non-statutory subject matter. Claim 19 recites a “computer readable recording medium”. Under current office policy, absent an explicit definition for the term “computer readable recording medium” the broadest reasonable interpretation of the term is taken to include both: statutory forms of storage media, such as RAM, ROM, CD and storage devices, and non-statutory transitory media, or signals. A review of applicant’s specification reveals the term “machine-readable medium” appears in [0034], but does not contain an explicit definition. As such, the claimed medium is directed to transitory media, such as a signal, or form of energy. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. Thus, the claims are rejected as non-statutory. 
                The examiner suggests amending the claim to recite “on a non-transitory machine-readable medium”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Weiwen (US20060229782) in view of Guo (CN110901630).
Regarding claim 1, Weiwen teaches an apparatus for controlling articulation of an articulated vehicle, comprising:
a yaw rate calculator configured to calculate a desired yaw rate based on a steering angle and a speed of the articulated vehicle ([0062] disclosing calculating a command signal “desired” yaw rate of the articulated vehicle using the steering angle and the speed of the vehicle);
a first moment generator configured to generate a yaw rate control signal based on an error between the desired yaw rate and an actual yaw rate of the articulated vehicle ([0062] disclosing generating a yaw rate error signal by differentiating the yaw rate command signal “desired” from the measured vehicle yaw rate signal “actual”. [0063] disclosing generating a vehicle steering control signal based on the error);
a second moment generator configured to generate a hitch damping control signal based on a hitch angular velocity of the articulated vehicle ([0064]-[0065] disclosing generating a trailer yaw rate closed loop signal “hitch damping control signal” based on a trailer yaw rate “hitch angular velocity” error signal);
an adder configured to output a final signal for controlling the articulation of the articulated vehicle by adding the yaw rate control signal and the hitch damping control signal ([0067] disclosing an adder that adds the signals received from the controllers 78 and 84 to form a combined signal “final signal”, which corresponds to the vehicle steering control signal generated based on vehicle yaw rate error and the trailer yaw rate error signal based on the trailer yaw rate “hitch angular velocity”); and
an articulation controller configured to control the articulation of the articulated vehicle based on the final moment ([0067] disclosing controlling the steering of the rear wheels based on the combined signal “final moment”. Note, the claim does not require the control of the wheels of the trailer. It is interpreted that the control of the rear wheels of the vehicle is based at least on controlling the articulation of the articulated vehicle since the signal is based on a trailer yaw rate error).
Weiwen does not teach a first moment generator configured to generate a yaw rate control moment; a second moment generator configured to generate a hitch damping control moment;
Guo teaches a first moment generator configured to generate a yaw control moment ([12]-[16] disclosing calculating a tractor yaw rate moment delta M1 based on an a tractor yaw rate error); 
a second moment generator configured to generate a hitch damping control moment ([12]-[16] disclosing calculating a trailer yaw moment “hitch damping control moment” delta M2 based on a trailer yaw rate error);
Weiwen as modified by Guo teaches an adder configured to output a final moment for controlling the articulation of the articulated vehicle by adding the yaw rate control moment and the hitch damping control moment (Weiwen teaches adding two signals based on a vehicle yaw rate error and a trailer yaw rate error as taught in [0067], Guo teaches the signal based on the trailer yaw rate error and the vehicle yaw rate error can be a yaw moments. Thus, the combination teaches adding the two yaw rate moments together to form a final yaw rate which would be obvious to one of ordinary skill in the art);
Weiwen and Guo are analogous art because they are in the same field of endeavor, articulated vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Guo of a first moment generator configured to generate a yaw rate control moment, a second moment generator configured to generate a hitch damping control moment, an adder configured to output a final moment for controlling the articulation of the articulated vehicle by adding the yaw rate control moment and the hitch damping control moment in order to improves the semi-trailer train running stability when large steering at high speed, which can effectively reduce the instability probability and avoid happening of serious traffic accident (Guo abstract).

Regarding claim 13, Weiwen teaches method for controlling articulation of an articulated vehicle in an apparatus for controlling the articulation of the articulated vehicle, the apparatus comprising a processor for controlling the articulation, the method comprising:
confirming, by the processor, whether or not a steering angle and a speed of the articulated vehicle are input ([0062] disclosing calculating a command signal “desired” yaw rate of the articulated vehicle using the steering angle and the speed of the vehicle, i.e., a steering angle and a speed are input);
calculating, by the processor, a desired yaw rate based on the steering angle and the speed of the articulated vehicle when the steering angle and the speed of the articulated vehicle are input ([0062] disclosing calculating a command signal “desired” yaw rate of the articulated vehicle using the steering angle and the speed of the vehicle);
generating, by the processor, a yaw rate control signal based on an error between the desired yaw rate and an actual yaw rate of the articulated vehicle ([0062] disclosing generating a yaw rate error signal by differentiating the yaw rate command signal “desired” from the measured vehicle yaw rate signal “actual”. [0063] disclosing generating a vehicle steering control signal based on the error);
generating, by the processor, a hitch damping control signal based on a hitch angular velocity of the articulated vehicle ([0064]-[0065] disclosing generating a trailer yaw rate closed loop signal “hitch damping control signal” based on a trailer yaw rate “hitch angular velocity” error signal);
outputting, by the processor, a final signal for controlling the articulation of the articulated vehicle by adding the yaw rate control signal and the hitch damping control signal ([0067] disclosing an adder that adds the signals received from the controllers 78 and 84 to form a combined signal “final signal”, which corresponds to the vehicle steering control signal generated based on vehicle yaw rate error and the trailer yaw rate error signal based on the trailer yaw rate “hitch angular velocity”); 
and controlling, by the processor, the articulation of the articulated vehicle based on the final moment ([0067] disclosing controlling the steering of the rear wheels based on the combined signal “final moment”. Note, the claim does not require the control of the wheels of the trailer. It is interpreted that the control of the rear wheels of the vehicle is based at least on controlling the articulation of the articulated vehicle since the signal is based on a trailer yaw rate error).
Weiwen does not teach a first moment generator configured to generate a yaw rate control moment; a second moment generator configured to generate a hitch damping control moment;
Guo teaches a first moment generator configured to generate a yaw rate control moment ([12]-[16] disclosing calculating a tractor yaw rate moment delta M1 based on an a tractor yaw rate error); 
a second moment generator configured to generate a hitch damping control moment ([12]-[16] disclosing calculating a trailer yaw rate moment “hitch damping control moment” delta M2 based on a trailer yaw rate error);
Weiwen as modified by Guo teaches an adder configured to output a final moment for controlling the articulation of the articulated vehicle by adding the yaw rate control moment and the hitch damping control moment (Weiwen teaches adding two signals based on a vehicle yaw rate error and a trailer yaw rate error as taught in [0067], Guo teaches the signal based on the trailer yaw rate error and the vehicle yaw rate error can be a yaw rate moment. Thus, the combination teaches adding the two yaw rate moments together to form a final yaw rate which would be obvious to one of ordinary skill in the art);
Weiwen and Guo are analogous art because they are in the same field of endeavor, articulated vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Guo of a first moment generator configured to generate a yaw rate control moment, a second moment generator configured to generate a hitch damping control moment, an adder configured to output a final moment for controlling the articulation of the articulated vehicle by adding the yaw rate control moment and the hitch damping control moment in order to improves the semi-trailer train running stability when large steering at high speed, which can effectively reduce the instability probability and avoid happening of serious traffic accident (Guo abstract).

Regarding claim 20, Weiwen teaches an articulated vehicle comprising:
a sensing device configured to sense a steering angle and a speed of the articulated vehicle ([0062] disclosing calculating a command signal “desired” yaw rate of the articulated vehicle using the steering angle and the speed of the vehicle, i.e., a steering angle and a speed are sensed);
an apparatus for controlling the articulation of the articulated vehicle based on the sensed steering angle and speed of the articulated vehicle ([0062] disclosing calculating a command signal “desired” yaw rate of the articulated vehicle using the steering angle and the speed of the vehicle. [0062] disclosing generating a yaw rate error signal by differentiating the yaw rate command signal “desired” from the measured vehicle yaw rate signal “actual”. [0063] disclosing generating a vehicle steering control signal based on the error. It is interpreted from the citations that the articulation of the vehicle is controlled based on the sensed steering angle and the speed of the articulated vehicle);
Wherein the apparatus calculates a desired yaw rate based on the steering angle and the speed of the articulated vehicle when the steering angle and the speed of the articulated vehicle are input ([0062] disclosing calculating a command signal “desired” yaw rate of the articulated vehicle using the steering angle and the speed of the vehicle);
generates a yaw rate control signal based on an error between the desired yaw rate and an actual yaw rate of the articulated vehicle ([0062] disclosing generating a yaw rate error signal by differentiating the yaw rate command signal “desired” from the measured vehicle yaw rate signal “actual”. [0063] disclosing generating a vehicle steering control signal based on the error);
Generates a hitch damping control signal based on a hitch angular velocity of the articulated vehicle ([0064]-[0065] disclosing generating a trailer yaw rate closed loop signal “hitch damping control signal” based on a trailer yaw rate “hitch angular velocity” error signal);
outputs a final signal for controlling the articulation of the articulated vehicle by adding the yaw rate control signal and the hitch damping control signal ([0067] disclosing an adder that adds the signals received from the controllers 78 and 84 to form a combined signal “final signal”, which corresponds to the vehicle steering control signal generated based on vehicle yaw rate error and the trailer yaw rate error signal based on the trailer yaw rate “hitch angular velocity”); 
and controls the articulation of the articulated vehicle based on the final moment ([0067] disclosing controlling the steering of the rear wheels based on the combined signal “final moment”. Note, the claim does not require the control of the wheels of the trailer. It is interpreted that the control of the rear wheels of the vehicle is based at least on controlling the articulation of the articulated vehicle since the signal is based on a trailer yaw rate error).
Weiwen does not teach a first moment generator configured to generate a yaw rate control moment; a second moment generator configured to generate a hitch damping control moment;
Guo teaches a first moment generator configured to generate a yaw rate control moment ([12]-[16] disclosing calculating a tractor yaw rate moment delta M1 based on an a tractor yaw rate error); 
a second moment generator configured to generate a hitch damping control moment ([12]-[16] disclosing calculating a trailer yaw rate moment “hitch damping control moment” delta M2 based on a trailer yaw rate error);
Weiwen as modified by Guo teaches an adder configured to output a final moment for controlling the articulation of the articulated vehicle by adding the yaw rate control moment and the hitch damping control moment (Weiwen teaches adding two signals based on a vehicle yaw rate error and a trailer yaw rate error as taught in [0067], Guo teaches the signal based on the trailer yaw rate error and the vehicle yaw rate error can be a yaw rate moment. Thus, the combination teaches adding the two yaw rate moments together to form a final yaw rate which would be obvious to one of ordinary skill in the art);
Weiwen and Guo are analogous art because they are in the same field of endeavor, articulated vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Guo of a first moment generator configured to generate a yaw rate control moment, a second moment generator configured to generate a hitch damping control moment, an adder configured to output a final moment for controlling the articulation of the articulated vehicle by adding the yaw rate control moment and the hitch damping control moment in order to improves the semi-trailer train running stability when large steering at high speed, which can effectively reduce the instability probability and avoid happening of serious traffic accident (Guo abstract).

Claims 2-4, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable by Weiwen (US20060229782) in view of Guo (CN110901630) and Li (CN106985813).
Regarding claim 2, Weiwen as modified by Guo teaches the apparatus according to claim 1, wherein the first moment generator comprises:
an error calculator configured to calculate the error between the desired yaw rate and the actual yaw rate of the articulated vehicle (Weiwen [0062] disclosing generating a yaw rate error signal by differentiating the yaw rate command signal “desired” from the measured vehicle yaw rate signal “actual”. [0063] disclosing generating a vehicle steering control signal based on the error. The vehicle steering control signal is interpreted as a yaw rate control moment. Since the steering control signal is generated as a correction of a yaw rate error, it is interpreted that it is a yaw rate control moment);
a yaw moment generator configured to generate a yaw moment based on the error (Guo [12]-[16] disclosing generating a yaw moment based on the error);
Weiwen as modified by Guo does not yet teach a first weight generator configured to generate a first weight for moment distribution; and a first control moment calculator configured to output the yaw rate control moment calculated by multiplying the yaw moment by the first weight.
Li teaches a first weight generator configured to generate a first weight for moment distribution ([14] disclosing weighing the yaw rate to calculate a yaw rate moment, i.e., generating a first weight for moment distribution); and
a first control moment calculator configured to output the yaw rate control moment calculated by multiplying the yaw moment by the first weight ([14] disclosing weighing the yaw rate to calculate a yaw rate moment, i.e., multiplying the first weight by the yaw rate to obtain a yaw rate moment, see also claim 1 disclosing multiplying the yaw rate by a scaling factor to obtain the yaw rate moment).
Weiwen as modified by Guo and Li are analogous art because they are in the same field of endeavor, vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Guo to incorporate the teaching of Li of a first control moment calculator configured to output the yaw rate control moment calculated by multiplying the yaw moment by the first weight in order to improve response speed system and control method capable of enhancing the robustness of the system (Li [10]).

Regarding claim 3, Weiwen as modified by Guo and Li teaches the apparatus according to claim 2, wherein the error calculator comprises:
a subtractor configured to calculate the error between the desired yaw rate and the actual yaw rate of the articulated vehicle and to output the calculated error to the yaw moment generator (Weiwen [0062] disclosing generating a yaw rate error signal by differentiating the yaw rate command signal “desired” from the measured vehicle yaw rate signal “actual”. [0063] disclosing generating a vehicle steering control signal based on the error).

Regarding claim 4, Weiwen as modified by Guo and Li teaches the apparatus according to claim 2. Weiwen as modified by Guo does not yet teach wherein the yaw moment generator comprises: a proportional-integral (PI) controller configured to, when the error between the desired yaw rate and the actual yaw rate of the articulated vehicle is input, generate the yaw moment by performing proportional-integral control based on the error. However, Weiwen teaches a PID controller to a feedback controller adjust the signal based on the yaw rate error, see [0063] and [0065].
Guo further teaches a proportional-integral (PI) controller configured to, when the error between the desired yaw rate and the actual yaw rate of the articulated vehicle is input, generate the yaw moment by performing proportional-integral control based on the error ([15] disclosing a PID controller to generate the yaw moment).
Weiwen as modified by Guo and Guo are analogous art because they are in the same field of endeavor, articulated vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen to incorporate the teaching of Guo of a proportional-integral (PI) controller configured to, when the error between the desired yaw rate and the actual yaw rate of the articulated vehicle is input, generate the yaw moment by performing proportional-integral control based on the error in order to improves the semi-trailer train running stability when large steering at high speed, which can effectively reduce the instability probability and avoid happening of serious traffic accident (Guo abstract).

Regarding claim 14, Weiwen as modified by Guo teaches the method according to claim 13, wherein the generating the yaw rate control moment comprises:
calculating the error between the desired yaw rate and the actual yaw rate of the articulated vehicle (weiwen [0062] disclosing generating a yaw rate error signal by differentiating the yaw rate command signal “desired” from the measured vehicle yaw rate signal “actual”. [0063] disclosing generating a vehicle steering control signal based on the error. The vehicle steering control signal is interpreted as a yaw rate control moment. Since the steering control signal is generated as a correction of a yaw rate error, it is interpreted that it is a yaw rate control moment);
generating a yaw moment based on the error (Guo [12]-[16] disclosing generating a yaw moment based on the error);
Weiwen as modified by Guo does not yet teach generating a first weight for moment distribution; and outputting the yaw rate control moment calculated by multiplying the yaw moment by the first weight.
Li teaches generating a first weight for moment distribution ([14] disclosing weighing the yaw rate to calculate a yaw rate moment, i.e., generating a first weight for moment distribution); and
outputting the yaw rate control moment calculated by multiplying the yaw moment by the first weight ([14] disclosing weighing the yaw rate to calculate a yaw rate moment, i.e., multiplying the first weight by the yaw rate to obtain a yaw rate moment, see also claim 1 disclosing multiplying the yaw rate by a scaling factor to obtain the yaw rate moment).
Weiwen as modified by Guo and Li are analogous art because they are in the same field of endeavor, vehicle stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Weiwen as modified by Guo to incorporate the teaching of Li of a first control moment calculator configured to output the yaw rate control moment calculated by multiplying the yaw moment by the first weight in order to improve response speed system and control method capable of enhancing the robustness of the system (Li [10]).

Regarding claim 19, Weiwen as modified by Guo teaches a computer readable recording medium having recorded thereon a program to execute the method according to claim 13 (Weiwen [0016] disclosing a controller automatically controlling the vehicle, i.e., a computer program is stored for the automatic control).

Allowable Subject Matter
Claims 5-12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 would be allowable for disclosing the apparatus according to claim 2, wherein the first weight generator sets a weight within a range of 0 to 1 based on a hitch angle and the hitch angular velocity of the articulated vehicle, and generates the first weight for moment distribution based on the set weight.

Claim 6 would be allowable for depending on claim 1.

Claim 7 would be allowable for disclosing the apparatus according to claim 1, wherein the second moment generator comprises:
an amplifier configured to, when the hitch angular velocity of the articulated vehicle is input, amplify a Signal corresponding to the hitch angular velocity;
a second weight generator configured to generate a second weight for moment distribution; and
a second control moment calculator configured to output the hitch damping control moment calculated by multiplying an output value from the amplifier by the second weight.

Claim 8 would be allowable for depending on claim 7.

Claim 9 would be allowable for depending on claim 8.

Claim 10 would be allowable for disclosing the apparatus according to claim 1, wherein the articulation controller comprises:
a first amplifier configured to amplify ae signal corresponding to an input demand torque;
a second amplifier configured to amplify a signal corresponding to the final moment;
an adder configured to add output values from the first and second amplifiers;
a subtractor configured to subtract the output values from the first and the second amplifiers;
a first wheel motor torque controller configured to calculate a first torque control value based on an output value from the adder and a torque limit value of a first wheel motor and to control a torque of the first wheel motor based on the first torque control value; and
a second wheel motor torque controller configured to calculate a second torque control value based on an output value from the subtractor and a torque limit value of a second wheel motor and to control a torque of the second wheel motor based on the second torque control value.

Claims 11 and 12 would be allowable for depending on claim 10.

Claim 15 would be allowable for disclosing the method according to claim 13, wherein the generating the hitch damping control moment comprises:
amplifying a signal corresponding to the hitch angular velocity when the hitch angular velocity of the articulated vehicle is input;
generating a second weight for moment distribution; and
outputting the hitch damping control moment calculated by multiplying an output value from the amplifier by the second weight.

Claim 16 would be allowable for disclosing the method according to claim 13, wherein the controlling the articulation of the articulated vehicle comprises:
amplifying and outputting a first signal corresponding to the final moment and a second signal corresponding to an input demand torque;
adding and subtracting output values of the amplified first and second signals;
calculating a first torque control value based on an output value, acquired by adding the amplified first and second signals, and a torque limit value of a first wheel motor and then controlling a torque of the first wheel motor; and
calculating a second torque control value based on an output value, acquired by subtracting the amplified first and second signals, and a torque limit value of a second wheel motor and then controlling a torque of the second wheel motor.

Claims 17 and 18 would be allowable for depending on claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20060103511 disclosing a PID controller generates corrected road wheel angle based on a trailer hitch angle. 
US9950703 disclosing calculating a target wheel speed for each wheel based on a target yaw moment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664